Citation Nr: 1824341	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a videoconference hearing in July 2016.  A transcript of this hearing is not associated with the record.  However, since the Board is granting in full the issue on appeal, there is no prejudice to the Veteran.


FINDING OF FACT

The currently demonstrated tinnitus was caused by in-service exposure to excessive noise.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.102  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  

The Veteran contends his tinnitus was caused by his time in service when he was exposed to noise in various ways, including gunfire and helicopters.  The Veteran asserts the ringing in his ears has continued since that time and has worsened in the last ten to fifteen years.  One examiner has opined the Veteran's tinnitus was not at least as likely as not due to the Veteran's time in service (See June 2012 examination).

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service.  The Board finds the evidence is in equipoise and therefore, the claim will be granted.

ORDER

Service connection for tinnitus is granted.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


